          Case 1:21-cv-03858-VM Document 28 Filed 05/21/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

_________________________________________X
ROSENFIELD & COMPANY, PLLC,               :
                                          :
              Plaintiff,                  :
                                          :
vs.                                       :                  CASE NO.: 1:21-cv-03858-VM
                                          :
TRACHTENBERG, RODES &                     :
FRIEDBERG LLP, STAR AUTO SALES OF :
BAYSIDE, INC. (d/b/a STAR TOYOTA OF       :
BAYSIDE), STAR AUTO SALES OF              :
QUEENS, LLC (d/b/a STAR SUBARU),          :
STAR HYUNDAI LLC (d/b/a STAR              :
HYUNDAI), STAR NISSAN, INC. (d/b/a STAR :
NISSAN), METRO CHRYSLER PLYMOUTH :                           MOTION FOR ADMISSION
INC. (d/b/a STAR CHRYSLER JEEP DODGE), :                     PRO HAC VICE
STAR AUTO SALES OF QUEENS COUNTY :
LLC (d/b/a STAR FIAT), and STAR AUTO      :
SALES OF QUEENS VILLAGE LLC (d/b/a        :
STAR MITSUBISHI),                         :
                                          :
              Defendants.                 :
_________________________________________X

       Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, Lesley-Anne Marks, hereby moves this Court for an Order for

admission to practice Pro Hac Vice to appear as co-counsel for Plaintiff, Rosenfield & Company,

PLLC, in the above-captioned action.

       I am in good standing of the bar of the state of Florida and there are no pending disciplinary

proceedings against me in any state or federal court. I have never been convicted of a felony. I

have never been censured, suspended, disbarred or denied admission or readmission by any court.

I have attached the affidavit pursuant to Local Rule 1.3.

            [Remainder of Page Intentionally Left Blank. Signature Block Follows]
         Case 1:21-cv-03858-VM Document 28 Filed 05/21/21 Page 2 of 4




      Dated: May 20, 2021.

                                         Respectfully submitted,

                                         _/s/ Lesley-Anne Marks_________________
                                         Lesley-Anne Marks
                                         Florida Bar No. 107009
                                         Primary Email Address:
                                         lesley-anne.marks@gray-robinson.com
                                         Secondary Email Addresses:
                                         tonimarie.dalessandro@gray-robinson.com
                                         downs.litigation@gray-robinson.com
                                         GRAY|ROBINSON, P.A.
                                         1795 West NASA Boulevard
                                         Melbourne, Florida 32901
                                         Telephone: (321) 727-8100
                                         Facsimile: (321) 984-4122

                                         Co-Counsel for Plaintiff, Rosenfield & Co.


                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 20, 2021, I electronically filed the foregoing with the

Clerk of Court by using the CM/ECF system.

                                          /s/ Lesley-Anne Marks
                                         Lesley-Anne Marks




                                             2
          Case 1:21-cv-03858-VM Document 28 Filed 05/21/21 Page 3 of 4




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

_________________________________________X
ROSENFIELD & COMPANY, PLLC,               :
                                          :
              Plaintiff,                  :
                                          :
vs.                                       :                 CASE NO.: 1:21-cv-03858-VM
                                          :
TRACHTENBERG, RODES &                     :
FRIEDBERG LLP, STAR AUTO SALES OF :
BAYSIDE, INC. (d/b/a STAR TOYOTA OF       :
BAYSIDE), STAR AUTO SALES OF              :
QUEENS, LLC (d/b/a STAR SUBARU),          :
STAR HYUNDAI LLC (d/b/a STAR              :
HYUNDAI), STAR NISSAN, INC. (d/b/a STAR :
NISSAN), METRO CHRYSLER PLYMOUTH :                          ORDER FOR ADMISSION
INC. (d/b/a STAR CHRYSLER JEEP DODGE), :                    PRO HAC VICE
STAR AUTO SALES OF QUEENS COUNTY :
LLC (d/b/a STAR FIAT), and STAR AUTO      :
SALES OF QUEENS VILLAGE LLC (d/b/a        :
STAR MITSUBISHI),                         :
                                          :
              Defendants.                 :
_________________________________________X

       The motion of LESLEY-ANNE MARKS, for admission to practice Pro Hac Vice in the

above-captioned action is GRANTED.

       Applicant has declared that she is a member in good standing of the bar of the state of

Florida; and that her contact information is as follows:

       Applicant’s Name:          Lesley-Anne Marks

       Firm Name:                 GrayRobinson, P.A.

       Address:                   1795 West NASA Boulevard

       City/ State/ Zip: _______ Melbourne, Florida 32901

       Telephone/Fax:             (321) 727-8100 / (321) 984-4122
           Case 1:21-cv-03858-VM Document 28 Filed 05/21/21 Page 4 of 4




         Applicant having requested admission Pro Hac Vice to appear for all purposes as co-

counsel for Plaintiff, ROSENFIELD & COMPANY, PLLC, in the above-entitled action;

         IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the

above-captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.




Dated:
                                                    United States District/Magistrate Judge




                                               2
